Case 1:19-cv-08217-DLC Document 90 Filed 06/14/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee eee ee ee ee ia a i ee ee a ee ee x
JONATHAN FLEISIG and CONDOR ALPHA
ASSET MANAGEMENT,
19ev8217 (DLC)
Plaintiffs,
ORDER
-y-

ED&F MAN CAPITAL MARKETS, INC.,

Defendant.
we ee ee eee ee ee ee x

DENISE COTE, District Judge:

Pursuant to Orders of July 2, 2020 and March 19, 2021, the
joint pretrial order in this action was due April 16, 202].
Rule 6(c) of the Court’s Individual Practices in Civil Cases
required that, upon filing of the joint pretrial order in non-
jury cases like this one, each party provide the Court with the
affidavits constituting the direct testimony of each witness
under their control and their trial exhibits by April 16, 2021.
It is hereby

ORDERED that by 5 pm today, the plaintiffs shall email to

cotenysdchambers@nysd.uscourts.gov their trial exhibits and the

 

affidavits constituting the direct testimony of witnesses under

their control.
IT IS FURTHER ORDERED that by 5 pm today, the defendant

shall email to cotenysdchambers@nysd.uscourts.gov the affidavits

 
Case 1:19-cv-08217-DLC Document 90 Filed 06/14/21 Page 2 of 2

constituting the direct testimony of the two witnesses
identified in its April 16, 202] letter.
SO ORDERED:

Dated: New York, New York
June 14, 2021

Poomin Ne

ENISE COTE
United States District Judge

 
